Citation Nr: 0904709	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  05-35 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2004, for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  What evaluation is warranted for PTSD from April 23, 
2004?

3.  Entitlement to an effective date earlier than May 29, 
2002 for the grant of a permanent and total rating for 
pension purposes (non-service-connected pension).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from January 1988 to May 1991.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  In May 2003, the RO granted a non-service-
connected pension, effective from May 29, 2003.  In August 
2004, the RO granted service connection and a 50 percent 
rating for PTSD, effective from April 23, 3004.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings") and dissatisfaction with determinations on later- 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of 
what evaluation is warranted for PTSD was essentially placed 
in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Fenderson 
doctrine applies in the veteran's case.

In October 2004, the Veteran submitted a formal claim for a 
total rating based upon individual unemployability due to 
service-connected disability (TDIU).  Although it is included 
as evidence in the October 2005 statement of the case, there 
is no indication that the RO ever adjudicated this claim in a 
rating decision.  As such, the matter of the Veteran's claim 
for a TDIU is referred to the RO for appropriate development 
and adjudication. 

The matters of entitlement to an earlier effective date for 
the grant of service connection for PTSD, and what is the 
proper evaluation for PTSD from April 23, 2004, are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO granted non-
service-connected pension effective from May 29, 2002, the 
first day after the Veteran's employment was terminated.  He 
was notified in writing of the RO's determination and his 
appellate rights in June 2003.

2.  The Veteran's freestanding claim for an earlier effective 
date for non-service-connected pension is barred.


CONCLUSION OF LAW

The May 2003 rating decision is final, and the current appeal 
provides no basis for the Board to assume jurisdiction of a 
claim of entitlement to an effective date prior to May 29, 
2002, for non-service-connected pension.  38 U.S.C.A. §§ 
5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 
20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to the veteran's appeal for an 
earlier effective date for the award of a non-service-
connected pension.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive, the Board should 
deny the claim on the ground of lack of legal merit).  
Therefore, further discussion of the VCAA is not warranted as 
to this claim. 



II. Factual Background and Legal Analysis

The Veteran claims that non-service-connected pension 
benefits should be effective earlier than the currently 
assigned May 2002, but he has not provided a more appropriate 
date.

Generally, the effective date of an award based on an 
original claim, or a claim reopened after final allowance, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C.A. § 5110(a).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. § 
3.400(a).

An appeal to the Board "consists of a timely filed notice of 
disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal."  38 
C.F.R. § 20.200 (2008).  The failure to perfect an appeal on 
a timely basis renders the rating decision final.  38 
U.S.C.A. § 7105(c).

In October 2001, the Veteran submitted a written statement to 
the effect that he was unable to work due to a non-service-
connected disability that was construed by the RO as a claim 
for pension.  In July 2002, the RO received the Veteran's 
formal application for a non-service-connected pension (VA 
Form 21-527) on which he reported that he last worked on May 
28, 2002 due to his physical condition.  

Upon review of the probative evidence of record, in a rating 
decision dated in May 2003, the Veteran's claim for non-
service-connected pension was granted, effective from May 29, 
2002, the first day following the termination of his 
employment.  In a letter dated in June 2003, the RO advised 
the Veteran of the award of non-service connection pension 
and benefits would be effective June 1, 2002.  It also 
advised him of his appellate rights.  

Notwithstanding the effective date assigned for either an 
original grant of benefits or an increased rating, under the 
law, the commencement of payment of VA monetary benefits is 
delayed until the first day of the calendar month following 
the month in which the effective date of the award is 
assigned.  See 38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 
3.31 (2008).  Hence, the June 1, 2002 date.

The claims file contains no evidence of the Veteran having 
timely disputing the assigned effective date for the grant of 
non-service-connected pension following the May 2003 rating 
decision.  Thus, as concerns the assigned effective date for 
the allowance of that benefit, the May 2003 rating decision 
is final.  38 U.S.C.A. § 7105.  His subsequent 
correspondence, in October 2004 was, in effect, a 
"freestanding" claim for an earlier effective date.

In October 2004, the Veteran submitted a formal claim for a 
TDIU in which he reported that he worked for several 
employers as a welder from May 1998 to June 2002, although in 
October 2002, the veteran told a VA examiner that he last 
worked in July 2001.  Moreover, an October 2004 statement 
from the Veteran's representative was a timely notice of 
disagreement regarding the effective date assigned to the 
grant of service connection for PTSD rendered by the RO in 
the April 2004 rating decision that is also the subject of 
this Board decision.

As discussed above, the May 2003 rating decision that 
assigned the effective date for the Veteran's non-service-
connected pension is final.  38 U.S.C.A. § 7105.  The 
finality of the May 2003 decision can only be overcome by a 
request for a revision based on clear and unmistakable error 
(CUE).  The Veteran has made no assertion of CUE in the May 
2003 decision.  In light of the fact that the Veteran has not 
asserted a claim of CUE in the May 2003 rating decision, his 
challenge to the effective date of the grant of non-service-
connected pension is barred.  Rudd, 20 Vet. App. at 300. 
(freestanding claim for earlier effective dates vitiates the 
rule of finality).

In Rudd, the Court held that the proper disposition of a 
free-standing claim for an earlier effective date claim was 
dismissal.  Id.  The Board is authorized to dismiss any 
appeal that fails to allege an error of fact or law.  38 
U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.302. Accordingly, this 
appeal is dismissed.


ORDER

The appeal as to the claim of entitlement to an effective 
date prior to May 29, 2002, for the award of nonservice-
connected pension benefits is dismissed.


REMAND

First, the Veteran seeks a rating in excess of 50 percent for 
his service-connected PTSD.

The Board notes that the Veteran was last examined by VA in 
April 2004, when a VA psychologist noted the Veteran's 
complaints of a severe problem with panic attacks that 
occurred every one or two days, and an impaired impulse 
control.  In May 2004, a score of 45 was assigned on the 
Global Assessment of Functioning Scale (GAF) by the VA 
examiner.  

As the Veteran was last examined by VA nearly five years ago, 
and to ensure that the record reflects the current severity 
and all manifestations of his service-connected PTSD, the 
Board is of the opinion that a more contemporaneous 
examination is needed to accurately evaluate his disability.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").

Second, the Veteran also seeks an effective date earlier than 
April 23, 2004 for the award of service connection for PTSD.  
He has not indicated a more appropriate date for the award.  

The issue of entitlement to an effective date prior to April 
23, 2004, is deferred pending completion of the development 
below.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the appellant 
and his representative any necessary VCAA 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp.2008) and 38 C.F.R. § 3.159(b) 
(2008).

2.  The RO/AMC should obtain all VA 
medical records regarding the Veteran's 
treatment for PTSD since March 2005, and 
any additional private records identified 
by him.  If any records are unavailable, a 
note to that effect should be placed in 
the claims file and the Veteran and his 
representative so notified in writing.

3.  The RO/AMC should then arrange for the 
Veteran to undergo VA psychiatric 
examination, performed by a physician with 
expertise in evaluating PTSD to determine 
the current severity and all 
manifestations of this disorder.  All 
indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail.  The claims 
file must be made available to the 
examiner in conjunction with the 
examination.  The psychiatric examiner is 
requested to address the following:

a.	the examiner should indicate, with 
respect to each of the psychiatric 
symptoms identified, whether such 
symptom is a symptom of the 
Veteran's service-connected PTSD.

b.	The examiner is to provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the Veteran's 
service-connected PTSD, including 
whether it is at least as likely 
as not, i.e., is there a 50/50 
chance, that the disorder, by 
itself, precludes the claimant 
from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience.  Age may 
not be considered a factor in 
rendering this opinion.

c.	To the extent possible, the 
manifestations of the Veteran's 
service-connected PTSD should be 
distinguished from those of any 
other mental disorder found to be 
present.  If they cannot be 
distinguished from one another 
that fact must be noted.

d.	The examiner should to assign a 
GAF score based on the impact of 
the Veteran's PTSD alone, and 
provide an explanation what the 
score represents.  If it is 
impossible to make such a 
distinction, the examiner must so 
state.

e.	A complete rationale for all 
opinions rendered should be 
provided.  

4.  The Veteran must be advised in writing 
that it is his responsibility to report 
for the inpatient term of VA observation 
and evaluation, to cooperate with the 
development of his claim, and that the 
consequences for failure to report for a 
VA examination without good cause include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2008).  In the event that the 
Veteran does not report for any ordered 
study, documentation must be obtained that 
shows that notice scheduling the 
examination was sent to his last known 
address prior to the date of the 
examination.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable

5.  After undertaking any other 
development deemed appropriate, the RO/AMC 
must readjudicate the Veteran's claims for 
an effective date earlier than April 23, 
2004 for the grant of service connection 
for PTSD, and the proper evaluation 
warranted for PTSD since April 23, 2004.  
If any benefit sought is not granted, the 
appellant and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the record is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


